No. 17-0038 - State ex rel. Healthport Technologies and CAMC v. The Honorable James
Stucky and Basil Crookshanks

                                                                          FILED
                                                                       June 15, 2017
                                                                          released at 3:00 p.m.
Workman, Justice, dissenting:                                           RORY L. PERRY, II CLERK

                                                                      SUPREME COURT OF APPEALS

                                                                           OF WEST VIRGINIA





              The majority, usually slavishly devoted to statutory law, ignores a clear statute

governing this issue. West Virginia Code § 16-29-1, providing guidelines for furnishing

health care records, expressly provides that “[t]he provisions of this article may be enforced

by a patient, authorized agent or authorized representative . . . .” Thus, the trial court was

absolutely correct in ruling that Mr. Crookshanks could assert a violation of the reasonable

fee standards of West Virginia Code § 16-29-2, despite the fact that the expense was

advanced by his attorney, as is customary and perfectly proper.         The statute prohibits

excessive charges and specifies that “the person requesting records” shall “pay a reasonable,

cost-based fee.”    In this instance, the records were requested and paid for by Mr.

Crookshanks’ lawyers. Lawyers routinely advance expenses for their clients; this is not an

extraordinary or infrequent occurrence. Dismissing Mr. Crookshanks’ claim on that basis

is ludicrous, utterly unwarranted, and legally wrong. It flies in the face of clear law and

continues the majority march against consumer rights. Consequently, I respectfully dissent

and likewise join in Justice Davis’ separately filed dissent.